Action to recover damages for alleged libel. Order granting motion of plaintiff to require defendant to state separately and number defenses contained in the " Fifth ”, “ Sixth ” and “ Seventh ” paragraphs of the answer reversed on the law, with $10 costs and disbursements, and the motion denied, with $10 costs. The answer contains a defense of justification, which is realleged as a partial defense in mitigation of damages, in accordance with settled practice. (Flechenstein v. Friedman, 266 N. Y. 19; Wackier v. Quenzer, 29 N. Y. 547, 551.) Matter peculiar to a defense of justification is not so inextricably commingled with matter peculiar to a defense in mitigation of damages as to warrant the granting of the motion. Reiteration of denials may be disregarded. (Levine v. Hogan-Levine Co., 200 App. Div. 487, 489.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.